DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 6/14/2021.
Claims 1-3, 5-12, 19, 26-28, 30-32 have been amended.
Claims 13-18, 20-25 have been cancelled.
Claims 1-12, 19, 26-32 have been examined and rejected based on new grounds of rejection.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US20130010658 A1) (from IDS patent CN102271391).
Regarding Claim 1, Zhu discloses a 5th-Generation (5G)-network signal interaction method realized by a base station in a serving cell comprising: 
acquiring signal transmission information from another base station in a neighboring cell (see FIG. 2, para 76, one or more macro-base stations/i.e. representing the adjacent base stations, configured to be intercepted by the micro-base station as an adjacent cell(s) and serve as a candidate synchronization reference object(s) of the micro-base station/i.e. representing the serving cell), wherein the signal transmission information comprises first information about the transmission of a synchronization signal from the neighboring cell (see para 75-76,  micro-base station is configured to intercept a wireless reference signal of an air interface, select a synchronization reference object according to an intercepted wireless reference signal, implement synchronization processing through a wireless reference signal of the selected synchronization reference object, and adjust its own synchronization information) 
Zhu does not disclose this signaling within a 5th-Generation (5G)-network.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Zhu, so that the same signaling could be implemented in a 5G network, using the KSR rationale F - Known work in one field of endeavor (LTE) may prompt variations of it for use in either the same field or a different one (5G) based on design 

Regarding Claim 7, Zhu discloses a method for configuring one or more measurement parameters for use in a base station in a serving cell, comprising: 
configuring the measurement parameter for the measurement of a signal from another base station in a neighboring cell for a user equipment (UE) in the serving cell in accordance with signal transmission information from the other base station in the neighboring cell (see FIG. 2, para 76, one or more macro-base stations/i.e. representing the adjacent base stations, configured to be intercepted by the micro-base station as an adjacent cell(s) and serve as a candidate synchronization reference object(s) of the micro-base station/i.e. representing the serving cell), wherein the signal transmission information comprises first information about the transmission of a synchronization signal from the neighboring cell (see para 75-76,  micro-base station is configured to intercept a wireless reference signal of an air interface, select a synchronization reference object according to an intercepted wireless reference signal, implement synchronization processing through a wireless reference signal of the selected synchronization reference object, and adjust its own synchronization information) 
Zhu does not disclose this signaling within a 5th-Generation (5G)-network.
. 

Claims 3, 9 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Jeong (US20160323075A1).
Regarding Claims 3, 9, 28, Zhu does not disclose details regarding: the acquiring the signal transmission information from another base station in the neighboring cell comprises: transmitting request information for requesting the signal transmission information to the other base station in the neighboring cell; and receiving the signal transmission information transmitted by the other base station in the neighboring cell in accordance with the request information.
In the same field of endeavor, Jeong discloses this limitation: see FIG. 9A, para 90, at S365, base station 1 (serving base station) transmits request for adjusting a beam sweeping pattern/i.e. representing signal transmission information, to a central control station comprising neighboring base stations attached, and in step S375, the central control station informs each of the base stations of the beam sweeping pattern adjustment result. 
.

Claims 4 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Lee (US20100081433A1).
Regarding Claims 4, 29, Zhu discloses the signal interaction method according to claim 1, neighboring cell is recorded in a neighboring cell list (see para 79, the frequency list is configured by the system network manager according to the current location of the micro-base station A/i.e. service BS, or is a frequency list supported by the hardware of the micro-base station A and is stored by the micro-base station A before the last shutdown of the micro-base station A. The information of the frequency list at least includes the main working frequency of an adjacent base station of the micro-base station A and a unique cell identifier corresponding to the adjacent base station of the micro-base station A), 
Zhu does not disclose details regarding: the signal interaction method further comprises: determining whether neighboring cells in the neighboring cell list are changed; when a new neighboring cell is added into the neighboring cell list, acquiring signal transmission information from the new neighboring cell; and 
Lee discloses these limitations: see FIG. 2, para 22, generating a scan list based on a result of the power scan; searching for available channels with reference to the scan list; acquiring information on neighbor cells from a system information message of the available channels; removing PLMNs corresponding to the neighbor cells from the scan list with reference to the information on the neighbor cells; updating the scan list by reflecting the removal of the PLMNs corresponding to the neighbor cells; and indicating, when no more channels to be searched in the updated channel list, an available PLMN list of the user equipment with reference to the finally updated scan list.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Zhu, to include determine whether neighboring cells in the neighboring cell list are changed as taught by Lee, so as to have an updated list of cells.

Claims 2, 8, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Rune (US20200119800A1) in view of Wei (US20170141894A1).
Regarding Claims 2, 8, 27 Zhu discloses at para 79 that the micro base station scans an adjacent cell frequency, but does not disclose details regarding: the first information comprises a scanning time and a scanning period for the 
Examiners Note: Using BRI consistent with the specification, the above limitation has been interpreted from a wireless devices point of view. Based on this interpretation and in the same field of endeavor, Rune discloses the first information comprises a scanning time and a scanning period for the transmission of the synchronization signal, it further discloses: see para 119, FIG. 6, the receiving of one or more beams is enabled during a time period corresponding to a beam sweep time duration. Thus, wireless device starts to monitor a selected, appropriate frequency band for transmissions, e.g., SS Block transmissions, during a time period sufficiently extended to encompass a full beam sweep cycle. When the UE detects transmissions sufficiently, the wireless devices receives the one or more beams. In an example embodiment where an SS Block is transmitted, beam sweep properties, e.g., SS Burst information, may be provided on the NR-PBCH as an SS Block beam sweep duration (which in this example is equal to a SS Burst duration), a remaining SS Block beam sweep time/i.e. representing first information comprising scanning time, and an inter-SS Block beam sweep interval, i.e. the recurrence period of the same beam, which in this example is equal to the inter-SS Burst interval) /i.e. representing first information comprising scanning period.
 (see Rune, para 6).
Zhu discloses configuring synchronization signal and reference signal (see para 81).
Rune discloses details regarding a scanning time and a scanning period for the transmission of the synchronization signal.
Tenny in view of Rune does not disclose: the second information comprises a scanning time and a scanning period for the transmission of the reference signal for beam measurement.
Wei discloses these details: see FIG. 6C, transmitting a reference signal with various levels of details, para 52, an efficient reference signal transmission period/i.e. scanning time, would include a multiple scanning phase, which would require 4 time slots/i.e. the scanning period,  for a complete sweep.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Zhu and Rune, to include details regarding the second information comprises a scanning time and a scanning period for the transmission of the reference signal for beam measurement as taught by Wei, for collecting information about the radio frequency (RF) beam which is used to serve the UE (see Wei, para 6).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Rune in view of Wei, further in view of Axmon (US20150050890A1).
Regarding Claim 11, Zhu in view of Tenny method according to claim 10, wherein the configuring the measurement gap for the UE in the serving cell in accordance with the scanning time for the transmission of the synchronization signal from the neighboring cell, 
Zhu in view of Tenny in view of Rune in view of Wei do not disclose details regarding: when the signal transmission information merely comprises the first information, determining a sum of a maximum value of scanning times for the transmission of synchronization signals corresponding to all neighboring cells and a radio frequency channel adjustment time as the measurement gap of the UE; when the signal transmission information merely comprises the second information, determining a sum of a maximum value of scanning times for the transmission of reference signals for beam measurement corresponding to all neighboring cells and the radio frequency channel adjustment time as the measurement gap of the UE; and when the signal transmission information comprises both the first information and the second information, determining a sum of a maximum value of the scanning times for the transmission of the synchronization signals and the scanning times for the transmission of the reference signals for beam measurement corresponding to all neighboring cells 
In the same field of endeavor, Axmon discloses these limitations: 
when the signal transmission information merely comprises the first information, determining a sum of a maximum value of scanning times for the transmission of synchronization signals corresponding to all neighboring cells and a radio frequency channel adjustment time as the measurement gap of the UE (see FIG. 9, para 68, the network node transmitting an inter-frequency scan configuration message to the device. The message indicates N frequency layers on which the device should perform fast inter-frequency scanning. The network node indicates the time for scanning on one, some or all of the respective frequencies layers, or it indicates a total time for the scan across all N frequency layers. Such information may be expressed in terms of measurement gaps or in time, e.g., milliseconds… the device allocates gaps to respective frequency layers, and performs N cell scans, one on each respective frequency layer in the set, using the correspondingly allocated gaps); 
when the signal transmission information merely comprises the second information, determining a sum of a maximum value of scanning times for the transmission of reference signals for beam measurement corresponding to all neighboring cells and the radio frequency channel adjustment time as the measurement gap of the UE (see FIG. 9, para 69, Continuing with the description of the method 900, the device 22 allocates gaps to respective frequency layers, and performs N cell scans, one on each respective frequency layer in the set, using the correspondingly allocated gaps. Different cell scan approaches are contemplated herein. For instance RSSI measurements/i.e. representing reference signals, on each respective layer may be performed, thereby giving an indication of total received signal strength on each layer); and 
when the signal transmission information comprises both the first information and the second information, determining a sum of a maximum value of the scanning times for the transmission of the synchronization signals and the scanning times for the transmission of the reference signals for beam measurement corresponding to all neighboring cells and the radio frequency channel adjustment time as the measurement gap of the UE (see FIG. 9, para 68-69, the network node transmitting an inter-frequency scan configuration message to the device. The message indicates N frequency layers on which the device should perform fast inter-frequency scanning. The network node indicates the time for scanning on one, some or all of the respective frequencies layers, or it indicates a total time for the scan across all N frequency layers. Such information may be expressed in terms of measurement gaps or in time, e.g., milliseconds… the device allocates gaps to respective frequency layers, and performs N cell scans, one on each respective frequency layer in the set, using the correspondingly allocated gaps…Continuing with the description of the method 900, the device 22 allocates gaps to respective frequency layers, and performs N cell scans, one on each respective frequency layer in the set, using the correspondingly allocated gaps. Different cell scan approaches are contemplated herein. For instance RSSI measurements/i.e. representing reference signals, on each respective layer may be performed, thereby giving an indication of total received signal strength on each layer).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Zhu, Tenny, Rune and Wei, to include details regarding determining a sum of a maximum value of scanning times for the transmission of synchronization signals and reference signals, for the adjustment time as the measurement gap of the UE as taught by Axmon, intelligently selecting preferred frequency layers that are candidates for inter-frequency measurement by the device (see Axmon, Abstract).

Claims 5-6, 10, 19, 26 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Tenny (US20180192432A1).
Regarding Claims 5, 30, Zhu does not disclose details regarding: subsequent to acquiring the signal transmission information from the other base station in the neighboring cell, the  signal interaction method further comprises: configuring one or more measurement parameters for the measurement of a signal from the other base station in the neighboring cell for a User Equipment (UE) in the serving cell in accordance with the signal transmission information from the other base station in the neighboring cell 
 see para 59, FIG. 6 is a flowchart for measurement gap scheduling from the perspective of a serving cell. At 610 the serving cell generates a bitmap that indicates TTIs in which the fat beams of the serving cell and/or a neighbor cell will transmit reference signals. At block 620, the serving cell configures a UE by transmitting to the UE a configuration message that includes the bitmap, a period, a duration, a CSI threshold, and optionally an offset.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system Zhu, to include details regarding subsequent to acquiring the signal transmission information from the other base station in the neighboring cell, configuring measurement parameters for the measurement of a signal from the other base station in the neighboring cell for a User Equipment (UE) in the serving cell in accordance with the signal transmission information from the other base station in the neighboring cell, as taught by Tenny, for informing a UE of times when the UE is to listen for reference signals in an environment in which the UE may receive reference signals from a plurality of cells that are performing beamforming (see Tenny, para 17).

Regarding Claims 6, 31, Zhu does not disclose details regarding: the configuring the measurement parameter for the measurement of a signal from the other base station in the neighboring cell for the UE in the serving cell in accordance with the signal transmission information from the other base station 
Tenny discloses this limitation: see para 59, FIG. 6 is a flowchart for measurement gap scheduling from the perspective of a serving cell.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system Zhu, to include details regarding configuring the measurement parameter for the measurement of a signal from the other base station in the neighboring cell for the UE in the serving cell comprises configuring a measurement gap for the UE in the serving cell in accordance with the signal transmission information, as taught by Tenny, for informing a UE of times when the UE is to listen for reference signals in an environment in which the UE may receive reference signals from a plurality of cells that are performing beamforming (see Tenny, para 17).

Regarding Claim 10, Zhu does not disclose details regarding: the configuring the measurement parameter for the measurement of a signal from the neighboring cell for the UE in the serving cell in accordance with the signal transmission information from the neighboring cell comprises: configuring a measurement gap 
see para 59, FIG. 6 is a flowchart for measurement gap scheduling from the perspective of a serving cell
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system Zhu, to include details regarding configuring the measurement gap for the UE in the serving cell, as taught by Tenny, for informing a UE of times when the UE is to listen for reference signals in an environment in which the UE may receive reference signals from a plurality of cells that are performing beamforming (see Tenny, para 17).

Regarding Claim 19, Zhu discloses a base station, but does not disclose the details of the base station comprising a processor, a memory, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the 5th-Generation (5G)-network signal interaction method realized by the base station according to claim 1 
Tenny discloses this limitation: see FIG. 8, para 61-62, the processing system includes a processor, a memory, and the memory may be any component or collection of components adapted to store programming and/or instructions for execution by the processor, the memory includes a non-transitory computer readable medium….a network-side device in a wireless or wireline telecommunications network, such as a base station.


Regarding Claim 26, Zhu discloses a base station configured to implement a method for configuring one or more measurement parameters for use in a base station in a serving cell, comprising:
configuring the measurement parameter for the measurement of a signal from another base station in a neighboring cell for a user equipment (UE) in the serving cell in accordance with signal transmission information from the other base station in the neighboring cell (see FIG. 2, para 76, one or more macro-base stations/i.e. representing the adjacent base stations, configured to be intercepted by the micro-base station as an adjacent cell(s) and serve as a candidate synchronization reference object(s) of the micro-base station/i.e. representing the serving cell), wherein the signal transmission information comprises first information about the transmission of a synchronization signal from the neighboring cell (see FIG. 2, para 76, one or more macro-base stations/i.e. representing the neighboring cell base stations, configured to be intercepted by the micro-base station as an adjacent cell(s) and serve as a candidate synchronization reference object(s) of the micro-base station/i.e. representing the serving cell), wherein the signal transmission information comprises first information about the transmission of a (see para 75-76,  micro-base station is configured to intercept a wireless reference signal of an air interface, select a synchronization reference object according to an intercepted wireless reference signal, implement synchronization processing through a wireless reference signal of the selected synchronization reference object, and adjust its own synchronization information) 
Zhu discloses a base station, but does not disclose the details of the base station comprising a processor, a memory, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement a method for configuring one or more measurement parameters for use in a base.
Tenny discloses this limitation: see FIG. 8, para 61-62, the processing system includes a processor, a memory, and the memory may be any component or collection of components adapted to store programming and/or instructions for execution by the processor, the memory includes a non-transitory computer readable medium….a network-side device in a wireless or wireline telecommunications network, such as a base station.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system Zhu, to include details regarding the base station structure, as taught by Tenny, for completeness of the structure of the base station.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Tenny, in view of Rune (US20200119800A1) further in view of Wei (US20170141894A1).
Regarding Claim 32, Zhu discloses at para 79 that the micro base station scans an adjacent cell frequency, but does not disclose details regarding: the first information comprises a scanning time and a scanning period for the transmission of the synchronization signal from the neighboring cell, and the second information comprises a scanning time and a scanning period for the transmission of the reference signal for beam measurement from the neighboring cell.
Examiners Note: Using BRI consistent with the specification, the above limitation has been interpreted from a wireless devices point of view. Based on this interpretation and in the same field of endeavor, Rune discloses the first information comprises a scanning time and a scanning period for the transmission of the synchronization signal, it further discloses: see para 119, FIG. 6, the receiving of one or more beams is enabled during a time period corresponding to a beam sweep time duration. Thus, wireless device starts to monitor a selected, appropriate frequency band for transmissions, e.g., SS Block transmissions, during a time period sufficiently extended to encompass a full beam sweep cycle. When the UE detects transmissions sufficiently, the wireless devices receives the one or more beams. In an example embodiment where an SS Block is transmitted, beam sweep properties, e.g., SS Burst information, may be provided on the NR-PBCH as an SS Block beam sweep duration (which in this example is equal to a SS Burst duration), a remaining SS Block beam sweep time/i.e. representing first information comprising scanning time, and an inter-SS Block beam sweep interval, i.e. the recurrence period of the same beam, which in this example is equal to the inter-SS Burst interval) /i.e. representing first information comprising scanning period.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Zhu, to include details regarding the scanning time and a scanning period for the transmission of the synchronization signal as taught by Rune, so as not to configure an undesirably long measurement gap, during which the network refrains from transmitting DL data to the wireless device (see Rune, para 6).
Zhu discloses configuring synchronization signal and reference signal (see para 81).
Rune discloses details regarding a scanning time and a scanning period for the transmission of the synchronization signal.
Tenny in view of Rune does not disclose: the second information comprises a scanning time and a scanning period for the transmission of the reference signal for beam measurement from the neighboring cell.
Wei discloses these details: see FIG. 6C, transmitting a reference signal with various levels of details, para 52, an efficient reference signal transmission period/i.e. scanning time, would include a multiple scanning phase, which would require 4 time slots/i.e. the scanning period,  for a complete sweep.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Zhu, Tenny and Rune, to include details regarding the second information comprises a scanning time and a scanning period for the transmission of the reference signal for beam measurement as taught by Wei, for collecting information about the radio frequency (RF) beam which is used to serve the UE (see Wei, para 6).

Response to Arguments
Applicant’s arguments with respect to claims 1-12, 19, 26-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The reference Tenny that the arguments are based on is used as a Secondary reference for some claims, and hence the arguments regarding Tenny being used as the Primary reference are mute.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DEEPA BELUR/Primary Examiner, Art Unit 2472